Exhibit 10.2

EXECUTION VERSION

SHAREHOLDERS AGREEMENT

This Shareholder Agreement, dated as of December 1, 2014, by and among Cambridge
Holdco, Inc., a Marshall Islands corporation (“Holdco”), Por Liu, a natural
person (the “Parakou Shareholder”), and Benjamin Gordon, a natural person (the
“Cambridge Stockholder” and, together with the Parakou Shareholder, the
“Shareholders”).

WHEREAS, the Parakou Shareholder has entered into a Business Combination
Agreement, dated as of December 1, 2014, by and among Cambridge Capital
Acquisition Company (“Parent”), Holdco, Cambridge Merger Sub, Inc. (“Merger
Sub”), Parakou Tankers, Inc. (“Parakou”) and the Shareholder (the “BCA”),
pursuant to which (a) Parent will be merged with and into Holdco, a wholly-owned
subsidiary of Parent, with Holdco surviving the merger and becoming the public
company (the “Parent Merger”) and (b) Merger Sub, a wholly owned subsidiary of
Holdco, will be merged with and into Parakou with Parakou surviving the merger
and becoming a wholly-owned subsidiary of Holdco (the “Company Merger” and
together with the Parent Merger, the “Transactions”);

WHEREAS, the Parakou Shareholder is the sole shareholder of Parakou, and
following the Closing of the Transactions, the Parakou Shareholder will
Beneficially Own in the aggregate 5,800,000 shares of common stock of Holdco;

WHEREAS, in connection with the Transactions, the Parakou Shareholder has
designated three individuals (each a “New Parakou Shareholder Director”) for
nomination to serve as a director of Holdco, and Holdco, through its Board, has
caused to be duly appointed to the Holdco’s Board the New Parakou Shareholder
Directors; and

WHEREAS, as a significant inducement for the Parakou Shareholder and Parent to
enter into the BCA and consummate the Transactions, Holdco and the Shareholders
wish to enter into this Agreement to set forth their agreement with respect to
the matters set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Holdco and each of the
Shareholders hereby agree as follows:

1. Definitions. (a) Unless otherwise defined herein, the terms below shall have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):

“Agreement” means this Shareholders Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing.

“Beneficial Owner” or “Beneficially Own” has the meaning given such term in Rule
13d-3 under the Exchange Act.

“Board” means the board of directors of Holdco.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Closing” means the closing of the Transactions contemplated by the BCA.

“Parakou Shareholder Directors” means any New Parakou Shareholder Director or
any director of Holdco designated by the Parakou Shareholder pursuant to
Section 2(a).

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including, without limitation, a
“person” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, and all rules and regulations promulgated thereunder), trust,
association or entity or government, political subdivision, agency or
instrumentality of a government.

2. Corporate Governance.

(a) The Parakou Shareholder shall have the right to designate for nomination
such number of individuals to serve as a director of Holdco as set forth in this
Section 2(a):

(i) If the Parakou Shareholder Beneficially Owns 35% or more of the issued and
outstanding shares of common stock of Holdco, the Parakou Shareholder shall have
the right to designate for nomination to serve as a director of Holdco three
individuals; and

(ii) If the Parakou Shareholder Beneficially Owns less than 35% but 20% or more
of the issued and outstanding shares of common stock of Holdco, the Parakou
Shareholder shall have the right to designate for nomination to serve as a
director of Holdco two individuals; and

(iii) If the Parakou Shareholder Beneficially Owns less than 20% but 10% or more
of the issued and outstanding shares of common stock of Holdco, the Parakou
Shareholder shall have the right to designate for nomination to serve as a
director of Holdco one individual.

(b) At each election of directors at which the term of a Parakou Shareholder
Director will expire, the Board shall recommend for election to the Board a
nominee designated by the Parakou Shareholder pursuant to Section 2(a), and
shall solicit proxies in favor of such nominee in the same manner as for
Holdco’s other nominees who are up for election.

(c) The Parakou Shareholder shall not be entitled to designate any person to the
Board as of any date pursuant to Section 2(a) in the event that the election of
the proposed Parakou Shareholder Director would cause Holdco to not be in
compliance with applicable law or the rules of the applicable self-regulatory
organization (as defined in Section 3(a)(26) of the Securities Exchange Act of
1934, as amended).

(d) At the first meeting of shareholders of Holdco after the Closing at which
directors are elected to the Board, if there is a vacancy on the Board or the
Board determines not to recommend for election to the Board a director who has
been on the Board, then the Cambridge Stockholder shall have the right to
nominate one new candidate to fill that vacancy or

 

2



--------------------------------------------------------------------------------

departing director’s seat; provided that (i) such nominee cannot be an
affiliate, or a related person, of the Cambridge Stockholder or Holdco, (ii) the
Board will have the right to approve the nomination and (iii) the nominee must
qualify as an “independent” member of the Board pursuant to the listing
standards then in effect by the Nasdaq Stock Market LLC.

(e) With respect to all matters submitted to a vote of holders of shares of
common stock of Holdco, each Shareholder may vote all of his shares of common
stock of Holdco held by such Shareholder in his absolute discretion.

3. Miscellaneous.

(a) Amendments. Any provision of this Agreement may be amended if, and only if,
such amendment is in writing and signed, by Holdco and each Shareholder.

(b) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and received (a) upon receipt, if
delivered personally, (b) two Business Days after deposit in the mail, if sent
by registered or certified mail, (c) on the next Business Day after deposit with
an overnight courier, if sent by overnight courier, (d) upon transmission and
confirmation of receipt, if sent by facsimile or email transmission prior to
6:00 p.m., local time, in the place of receipt, or (e) on the next Business Day
following transmission and conformation of receipt, if facsimile or email
transmission after 6:00 p.m., local time, in the place of receipt; provided that
the notice of other communication is sent to the address, facsimile number or
email address set forth beneath the name of such party below (or to such other
address, facsimile number or email address as such party shall have specified in
a written notice to the other parties in accordance with this Section 3(b)):

 

(i)     If to the Parakou Shareholder, at

Por Liu 2G Bishopsgate Singapore 249993 Attention:    Por Liu Facsimile:   
+1.646.429.9325 Email:    porliu@psmpl.com.sg

(ii)    If to the Cambridge Stockholder, at

Cambridge Capital Acquisition Corporation 525 South Flagler Drive, Suite 201
West Palm Beach, FL 33401 Facsimile:    +1.561.655.6232 Email:    ben@bgsa.com

 

3



--------------------------------------------------------------------------------

(iii)  If to Holdco, at

Cambridge Holdco, Inc. 525 South Flagler Drive, Suite 201 West Palm Beach, FL
33401 Attention:    Benjamin Gordon Facsimile:    +1.561.655.6232 Email:   
ben@bgsa.com

or at such other address as may be substituted by notice given as herein
provided.

(c) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto as hereinafter provided. All of the obligations of Holdco
hereunder shall survive any such transfer. No Person other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

(d) Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

(e) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State. The
parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the United States District Court for the Southern District of New York or, if
such court does not have jurisdiction, the New York State Supreme Court in the
Borough of Manhattan, in any action arising out of or relating to this
Agreement. The parties irrevocably agree that all claims in respect of the
interpretation and enforcement of the provisions of this Agreement or with
respect to any such action or proceeding, will be heard and determined in such a
New York federal or State court, and that such jurisdiction of such courts with
respect thereto will be exclusive, except solely to the extent that all such
courts lawfully decline to exercise such jurisdiction. Each party hereby waives,
and agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document or in respect of
any such transaction, that it is not subject to such jurisdiction. Each party
hereby waives, and agrees not to assert, to the maximum extent permitted by law,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document or in respect of any such
transaction, that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts. The parties hereby consent to and grant any such court jurisdiction over
the Person of such parties and over the subject matter of any such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 3(b) or in such other manner as
may be permitted by law, will be valid and sufficient service thereof. Each of
the parties hereto hereby waives to the fullest extent permitted by applicable
law any right it may have to a trial by jury with respect to any litigation
directly or indirectly arising out of, under or in connection with this
Agreement. Each of the parties hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation,

 

4



--------------------------------------------------------------------------------

seek to enforce that foregoing waiver and (b) acknowledges that it and the other
hereto have been induced to enter into this Agreement and the Transactions, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 3(e).

(f) Severability. If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions is not affected in any manner materially adverse to any party.
Upon a determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(g) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

(h) Assignment. This Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise) without the prior written consent of
the other parties hereto.

(i) Cumulative Remedies. The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.

(j) Counterparts. This Agreement may be executed and delivered (including by
e-mail or facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(k) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each party shall execute and deliver any additional
documents and instruments reasonably requested by any other party and perform
any additional acts that may be reasonably necessary or appropriate to
effectuate and perform the provisions of this Agreement and the transactions
contemplated hereby.

(l) Effectiveness. This Agreement shall become effective only upon the Closing.
In the event the BCA is terminated prior to the Closing, this Agreement shall
terminate without any further actions by any of the parties hereto and no party
shall have any liability or further obligation to any party to this Agreement.

[Signature appears on next page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CAMBRIDGE HOLDCO, INC. By:  

/s/ Benjamin Gordon

  Name:   Benjamin Gordon   Title:   President and CEO

/s/ Por Liu

POR LIU

/s/ Benjamin Gordon

BENJAMIN GORDON

[Shareholders Agreement Signature Page]